Exhibit 10.4

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

Addendum No. 3 to the Master Supply Agreement Dated as of April 1, 2009

This Addendum No. 3 to the Master Supply Agreement dated as of April 1, 2009
(the “Third Addendum”) is effective as of April 1, 2011 (the “Third Addendum
Effective Date”), by and between diaDexus, Inc. (“diaDexus”), and Berkeley
HeartLab, Inc. (“Lab”).

WHEREAS, Lab and diaDexus are parties to that certain Master Supply Agreement
dated April 1, 2009, as amended by Addendum No. 1 dated as of April 1, 2010 and
Addendum No. 2 dated as of May 14, 2010 (collectively, the “Agreement”);

WHEREAS, the parties desire to amend such Agreement to extend the term of the
Agreement.

NOW THEREFORE, in consideration of the agreements, mutual representations and
covenants contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

1. Definitions. All capitalized terms not defined herein shall have the meaning
assigned to them in the Agreement.

2. Term. The first sentence of Section C of the Agreement is hereby deleted in
its entirety and replaced with the following:

The term of the Agreement shall commence on April 1, 2009 and expire on [*] (the
“Term”), unless terminated earlier pursuant to Paragraph N or P.

3. Entire Agreement. In the event of any conflict between the terms and
conditions of this Third Addendum and the Agreement, the terms and conditions of
this Third Addendum shall control. Except as otherwise provided in the Third
Addendum, the parties agree that all provisions of the Agreement are hereby
ratified and agreed to be in full force and effect and are incorporated herein
by reference. This Third Addendum and the Agreement (as amended hereby),
including without limitation all Attachments hereto, contain the entire
agreement among the parties relating to the subject matter herein and all prior
proposals, discussions and writings by and among the parties and relating to the
subject matter herein, whether written or oral, are superseded hereby and
thereby. None of the terms of this Third Addendum shall be deemed to be amended
unless such amendment is in writing, signed by all parties hereto, and recites
specifically that it is an addendum to the terms of this Third Addendum.

IN WITNESS WHEREOF, the parties hereto have caused this Third Addendum to be
executed by their fully authorized representatives.

 

diaDexus, Inc.:

      Berkeley HeartLab, Inc.:

By: /s/ Patrick Plewman

     

By: /s/ Michael Mercer

Name: Patrick Plewman

     

Name: Michael Mercer

Title: CEO

     

Title: Senior Vice President

Date: 4/8/11

     

Date: Apr 7, 2011

 

Page 1